United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3663
                                    ___________

Jeffrey J. Wells,                        *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Southern District of Iowa.
                                         *
John Ashcroft, et al.,                   *      [UNPUBLISHED]
                                         *
             Appellees.                  *
                                    ___________

                          Submitted: April 25, 2001
                              Filed: April 27, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       After an unsuccessful appeal to the Merit Systems Protection Board, Jeffrey J.
Wells brought this pro se action against the Attorney General and the Immigration and
Naturalization Service (INS), alleging that age discrimination caused the rejection of
his application for a Border Patrol Agent position. The district court1 granted summary
judgment in favor of defendants, concluding that Wells had not established a prima
facie case of age discrimination, that INS had articulated a legitimate, non-


      1
       THE HONORABLE RONALD E. LONGSTAFF, Chief Judge of the United
States District Court for the Southern District of Iowa.
discriminatory reason for rejecting his application, and that Wells had failed to show
pretext. Wells appeals. After careful de novo review of the summary judgment record,
we affirm for the reasons stated in the district court’s order dated October 6, 2000. See
8th Circuit Rule 47B.

      A true copy.

             Attest:

               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-